Citation Nr: 0837342	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound in the area of the left lower leg.

2.  Entitlement to a compensable evaluation for a skin 
disorder, identified as residuals of a fungus infection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.  
His awards and decorations include a Vietnam Service Medal, a 
Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia, wherein the RO denied compensable evaluations for 
residuals of a shell fragment wound affecting the left leg 
and for a skin disorder, characterized as residuals of a 
fungus infection.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing held in Atlanta, Georgia in 
August 2008.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking compensable evaluations for his 
service connected residuals of a shell fragment wound in the 
area of the left lower leg and for a skin disorder, described 
as residuals of a fungus infection.  A remand is required in 
this case to request additional evidentiary development.

With respect to the increased rating claims, the veteran last 
underwent VA examinations of the skin in February 2003 and 
April 2004, of the muscles in February 2003, and for scars in 
April 2004.  In hearing testimony presented in 2008, the 
veteran maintained that his most recent VA examinations were 
inadequate.  Specifically, he contends that the shrapnel 
wound residuals are productive of pain and also appears to be 
contending that the left leg area may still contain retained 
shrapnel.  He also maintains that his skin/fungus condition 
is pervasive, affecting multiple areas of the body which have 
not been evaluated, such as an area of the right leg/calf and 
the ear.  He also asserts that the skin condition has 
resulted in or caused cancer in areas, including the nose.  

It has now been several years since the veteran was last 
evaluated.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  However, in this case, the Board believes 
that supplemental information is required prior to the 
adjudication of the claims on appeal and that a current 
evaluation of the veteran's symptomatology would prove 
helpful in adjudicating the merits of the claims.

As specifically pertains to the service connected shell 
fragment wound residuals of the left leg, this disability is 
currently evaluated under Diagnostic Code (DC) 7805, which 
directs that the evaluation be based upon limitation of 
function of the affected part.  The veteran has complained of 
pain in the area of the left leg, and a private medical 
statement of A.G.S, M.D. dated in August 2008 documents 
constant pain in the area of the muscle and bone.  
Accordingly, it is clear that a full evaluation of joint, 
muscle and neurological symptomatology in the area of the 
left lower leg is warranted.  Moreover, it has been more than 
5 years since an evaluation of the muscles in that area has 
been undertaken.   

The Board also observes that skin condition on appeal is 
currently assigned non-compensable rating and is rated 
pursuant to criteria used for rating dermatophytosis under 
38 C.F.R. § 4.118, DC 7813, which directs that the condition 
be evaluated under DCs 7800-7806, depending on the 
predominant disability.  Under potentially applicable DCs 
7801, 7802 and 7806, an assessment of the affected area in 
terms of square inches/cm., and the percentage of affected 
area in relation to the entire body are pertinent factors for 
evaluative purposes under those rating criteria.  The Board 
also observes that 38 C.F.R. § 4.118, Diagnostic Code 7800, 
note 3, provides that unretouched color photographs be taken 
into consideration.  While that note relates specifically to 
evaluating disfigurement/scarring of the head, face and neck, 
which may or may not include the affected areas of the 
veteran's skin disorder, the Board believes that photographs 
of the affected areas would assist in assessing the extent 
and locations of the symptoms related to the veteran's 
service connected skin disorder.  Accordingly, an additional 
examination is necessary to obtain color photographs and to 
assess the affected areas of the skin in terms of the 
percentage of the body impacted.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity).  See, too, 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 (1995).

Further it appears that additional pertinent medical evidence 
from Dr. A.G.S, and the other physicians identified in the 
April 2006 RO development worksheet may be available.  It 
does not appear that the veteran has completed VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in conjunction with 
requesting those records or that this specific evidence has 
yet been requested.  Action will be taken in this regard on 
Remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish for the 
veteran several VA Form 21-4142(s) for 
completion.  Upon receipt, the RO/AMC is 
requested to obtain the veteran's private 
medical records from: Dr. A.G.S, and the 
other physicians identified in the April 
2006 RO development worksheet.  In this 
regard the, RO/AMC should also request 
that the veteran himself submit any 
pertinent private medical records and 
supply the information necessary for the 
RO/AMC to request the records.

2.  The RO should provide the veteran with 
a VA examination of the skin/scarring to 
evaluate his service connected shell 
fragment wound scarring in the area of the 
left leg and his skin disorder which has 
reportedly affects all areas of the body.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician(s) 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
tests, studies, and consultations deemed 
warranted should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all findings should be 
reported in detail. 

Color photographs should be taken of the 
affected areas of the veteran's service-
connected scarring and skin condition and 
those areas should be identified in the 
photographs.  The photographs should be 
associated with the claims folder.

(a) The examiner should identify whether 
the veteran has service-connected scarring 
of the left leg/skin 
symptomatology/residuals of a fungus 
infection (other than the head face or 
neck) that is: deep or causes limited 
motion in an area exceeding 6 square 
inches (39 sq. cm.); or is superficial and 
does not cause limitation of motion in an 
area exceeding 144 square inches.  

(b) For any service-connected skin 
symptomatology affecting the head, face, 
or neck, the examiner should also address 
scar measurements; surface contour; 
adherence to underlying tissue; hypo-or 
hyper-pigmentation; abnormal skin texture; 
missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should identify whether there is 
visible or palpable tissue loss and either 
gross distortion or asymmetry of a feature 
or a paired set of features, to include 
the nose, forehead and ears.  The examiner 
should specifically note whether the 
following exist as pertains to the 
service-connected skin condition only:

* Scar 5 or more inches (13 or more cm.) 
in length.

* Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 

* Surface contour of scar elevated or 
depressed on palpation.

* Scar adherent to underlying tissue.

* Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 

* Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

* Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.). 

* Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

(c) The examiner should also indicate 
whether any service-connected scarring of 
the left leg, or residuals of the fungus 
infection is: superficial; stable or 
unstable; painful on examination; or 
limits the function of the affected part.

*	An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar. 

*	A superficial scar is one not 
associated with underlying soft tissue 
damage

*	A deep scar is one associated with 
underlying soft tissue damage.

(d) The veteran believes that his service-
connected skin disorder, rated as a 
recurrent fungal infection 
(dermatophytosis) has resulted in or 
caused cancer in areas including the nose, 
and that it has caused growths in the area 
of the right calf and ear.  The examiner 
is requested to address this contention.  
Specifically, the examiner is requested to 
opine as to whether any skin 
symptomatology of the nose (to include 
nodular basal cell carcinoma, recently 
treated), right calf or ears is 
attributable and/or part and parcel of the 
service-connected skin disorder/residuals 
of a fungus infection, or whether these 
manifestations represent entirely 
unrelated and non-service connected 
conditions.  

3.  A thorough examination of the 
veteran's service connected residuals of a 
shell fragment wound in the area of the 
left lower leg should also be conducted.  
The examiner/reviewer should provide a 
description of the location of any 
retained shell fragments and X-ray films 
should be taken if necessary to address 
this matter

The examiner/reviewer should identify each 
specific muscle injured by the shell 
fragments, if any, and comment upon the 
nature, extent, and current degree of 
impairment manifested by such muscle 
damage (e.g., limitation of motion, muscle 
pain, weakness or fatigue, etc.)

The examiner should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry. 
In particular, the examiner should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.

The examiner/reviewer should comment as to 
whether the disability associated with 
each of the affected muscles would be 
considered moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.

The examiner/reviewer should also describe 
any residuals due to the retained shell 
fragments that include any orthopedic, 
neurological or other manifestations as 
well as the degree of injury involved and 
any functional impairment that results 
from the retained shell fragments in the 
area of the left lower leg

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

